                Exhibit A




Case 5:20-cv-06063-DGK Document 36-1 Filed 04/29/20 Page 1 of 5
                           Office of the Press Secretary
FOR IMMEDIATE RELEASE
April 28, 2020

                               EXECUTIVE ORDER

                                - - - - - - -

DELEGATING AUTHORITY UNDER THE DEFENSE PRODUCTION ACT WITH RESPECT
TO FOOD SUPPLY CHAIN RESOURCES DURING THE NATIONAL EMERGENCY CAUSED
                    BY THE OUTBREAK OF COVID-19




By the authority vested in me as President by the Constitution and
the laws of the United States of America, including the Defense
Production Act of 1950, as amended (50 U.S.C. 4501 et seq.) (the
"Act"), and section 301 of title 3, United States Code, it is
hereby ordered as follows:

     Section 1. Policy. The 2019 novel (new) coronavirus known as
SARS-CoV-2, the virus causing outbreaks of the disease COVID-19,
has significantly disrupted the lives of Americans. In
Proclamation 9994 of March 13, 2020 (Declaring a National Emergency
Concerning the Novel Coronavirus Disease (COVID-19) Outbreak), I
declared that the COVID-19 outbreak in the United States
constituted a national emergency, beginning March 1, 2020. Since
then, the American people have united behind a policy of mitigation
strategies, including social distancing, to flatten the curve
of infections and reduce the spread of COVID-19. The COVID-19
outbreak and these necessary mitigation measures have taken a
dramatic toll on the United States economy and critical
infrastructure.




        Case 5:20-cv-06063-DGK Document 36-1 Filed 04/29/20 Page 2 of 5
     It is important that processors of beef, pork, and poultry
("meat and poultry") in the food supply chain continue operating
and fulfilling orders to ensure a continued supply of protein for
Americans. However, outbreaks of COVID-19 among workers at some
processing facilities have led to the reduction in some of those
facilities' production capacity. In addition, recent actions in
some States have led to the complete closure of some large
processing facilities. Such actions may differ from or be
inconsistent with interim guidance recently issued by the Centers
for Disease Control and Prevention (CDC) of the Department of
Health and Human Services and the Occupational Safety and Health
Administration (OSHA) of the Department of Labor entitled "Meat and
Poultry Processing Workers and Employers" providing for the safe
operation of such facilities.

     Such closures threaten the continued functioning of the
national meat and poultry supply chain, undermining critical
infrastructure during the national emergency. Given the high
volume of meat and poultry processed by many facilities, any
unnecessary closures can quickly have a large effect on the food
supply chain. For example, closure of a single large beef
processing facility can result in the loss of over 10 million
individual servings of beef in a single day. Similarly, under
established supply chains, closure of a single meat or poultry
processing facility can severely disrupt the supply of protein to
an entire grocery store chain.

     Accordingly, I find that meat and poultry in the food supply
chain meet the criteria specified in section 101(b) of the Act (50
U.S.C. 4511(b)). Under the delegation of authority provided in
this order, the Secretary of Agriculture shall take all appropriate
action under that section to ensure that meat and poultry
processors continue operations consistent with the guidance for
their operations jointly issued by the CDC and OSHA. Under the
delegation of authority provided in this order, the Secretary of
Agriculture may identify additional specific food supply chain
resources that meet the criteria of section 101(b).




     Case 5:20-cv-06063-DGK Document 36-1 Filed 04/29/20 Page 3 of 5
     Sec. 2. Ensuring the Continued Supply of Meat and
Poultry. (a) Notwithstanding Executive Order 13603 of March 16,
2012 (National Defense Resources Preparedness), the authority of
the President to require performance of contracts or orders (other
than contracts of employment) to promote the national defense over
performance of any other contracts or orders, to allocate
materials, services, and facilities as deemed necessary
or appropriate to promote the national defense, and to
implement the Act in subchapter III of chapter 55 of title 50,
United States Code (50 U.S.C. 4554, 4555, 4556, 4559, 4560), is
delegated to the Secretary of Agriculture with respect to food
supply chain resources, including meat and poultry, during the
national emergency caused by the outbreak of COVID-19 within the
United States.

     (b) Secretary of Agriculture shall use the authority under
section 101 of the Act, in consultation with the heads of such
other executive departments and agencies as he deems appropriate,
to determine the proper nationwide priorities and allocation of all
the materials, services, and facilities necessary to ensure the
continued supply of meat and poultry, consistent with the guidance
for the operations of meat and poultry processing facilities
jointly issued by the CDC and OSHA.

     (c) The Secretary of Agriculture shall issue such orders and
adopt and revise appropriate rules and regulations as may be
necessary to implement this order.

     Sec. 3. General Provisions. (a) Nothing in this order shall
be construed to impair or otherwise affect:

          (i)   the authority granted by law to an executive
department or agency, or the head thereof; or

          (ii) the functions of the Director of the Office of
Management and Budget relating to budgetary, administrative, or
legislative proposals.




     Case 5:20-cv-06063-DGK Document 36-1 Filed 04/29/20 Page 4 of 5
     (b) This order shall be implemented consistent with
applicable law and subject to the availability of appropriations.

     (c) This order is not intended to, and does not, create any
right or benefit, substantive or procedural, enforceable at law or
in equity by any party against the United States, its departments,
agencies, or entities, its officers, employees, or agents, or any
other person.

                                DONALD J. TRUMP

THE WHITE HOUSE,
    April 28, 2020.

                                  ###




     Case 5:20-cv-06063-DGK Document 36-1 Filed 04/29/20 Page 5 of 5
